Exhibit 10.2

 

SILICON LABORATORIES INC.

2009 EMPLOYEE STOCK PURCHASE PLAN

As Amended and Restated on April 15, 2014

 

I.                                        PURPOSE OF THE PLAN

 

This Employee Stock Purchase Plan is intended to promote the interests of
Silicon Laboratories Inc., a Delaware corporation, by providing Eligible
Employees with the opportunity to acquire a proprietary interest in the
Corporation through participation in an employee stock purchase plan designed to
qualify under Section 423 of the Code, although the Corporation makes no
undertaking nor representation to maintain such qualification.  In addition,
this Plan authorizes the grant of rights to purchase Common Stock under a
Non-423(b) Plan which do not qualify under Section 423(b) of the Code, pursuant
to rules, procedures or sub-plans adopted by the Board or Plan Administrator
which are designed to achieve tax, securities law or other of the Corporation’s
compliance objectives in particular locations outside the United States.  This
Plan shall govern the terms and conditions of grants made under both the Code
Section 423(b) Plan component and the Non-423(b) Plan component.

 

Capitalized terms herein shall have the meanings assigned to such terms in the
attached Appendix.

 

II.                                   ADMINISTRATION OF THE PLAN

 

The Plan Administrator shall have the sole and plenary authority to administer
the Plan, including, without limitation, the full authority to interpret and
construe any provision of the Plan and, for the grant of rights to purchase
Common Stock under the Code Section 423(b) Plan, to adopt such rules and
regulations for administering the Plan as it may deem necessary in order to
comply with the requirements of Section 423 of the Code.  The Plan Administrator
may from time to time grant or provide for the grant of rights to purchase
Common Stock under the Non-423(b) Plan.  If such grants are intended to be made
under the Non-423(b) Plan, they will be designated as such at the time of grant
and such grants may not comply with the requirements set forth under Section 423
of the Code. Decisions of the Plan Administrator shall be final and binding on
all parties having an interest in the Plan.  The Plan Administrator may from
time to time delegate its authority to administer the Plan to one or more
officers of the Company, unless constrained by applicable law.

 

III.                              STOCK SUBJECT TO PLAN

 

A.                                    The stock purchasable under the Plan shall
be shares of authorized but unissued or reacquired Common Stock, including
shares of Common Stock purchased on the open market.  Subject to Article III
(B) below, the maximum number of shares of Common Stock which may be issued in
the aggregate under the Plan shall be 1,700,000 shares.

 

--------------------------------------------------------------------------------


 

B.                                    Should any change be made to the Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, appropriate adjustments shall be made to the maximum number and
class of securities issuable in the aggregate under the Plan, (ii) the maximum
number and class of securities purchasable per Participant and in the aggregate
on any one Purchase Date and (iii) the number and class of securities and the
price per share in effect under each outstanding purchase right in order to
prevent the dilution or enlargement of benefits thereunder.

 

IV.                               OFFERING PERIODS

 

A.                                    Shares of Common Stock shall be offered
for purchase under the Plan through a series of successive offering periods, the
first of which began on the last business day in April2010.  Unless prior to the
commencement of an offering period, the Plan Administrator determines that an
offering period shall be of a different duration (not to exceed twenty-seven
(27) months), each offering period shall be twenty-four (24) months, subject to
any automatic reset (as described in Article IV(D) hereof).  Subsequent offering
periods shall commence as designated by the Plan Administrator.  The Plan
Administrator shall also have the authority to establish additional or
alternative sequential or overlapping offering periods, a different duration for
one or more offerings or offering periods or different commencement dates for
such offering periods with respect to future offerings without stockholder
approval if such change is announced prior to the scheduled beginning of the
first offering period to be affected thereafter, provided that no offering
period shall have a duration exceeding twenty-seven (27) months.

 

B.                                    Each offering period shall be comprised of
a series of one or more successive and/or overlapping Purchase Intervals having
such durations as may be established by the Plan Administrator.  Unless
otherwise provided by the Plan Administrator, Purchase Intervals shall run from
the last business day in April each year to the last business day in October of
the same year and from the last business day in October each year to the last
business day in April of the following year.

 

C.                                    Should the Fair Market Value per share of
Common Stock on any Purchase Date within an offering period be less than the
Fair Market Value per share of Common Stock on the start date of that offering
period, then that offering period shall automatically terminate immediately
after the purchase of shares of Common Stock on such Purchase Date, and a new
offering period shall commence on that day, following such Purchase.  The new
offering period shall have a duration of twenty-four (24) months, unless a
shorter duration is established by the Plan Administrator within thirty (30)
calendar days following the start date of that offering period.

 

D.                                    Unless otherwise specified by the Plan
Administrator, each offering to Eligible Employees of each Participating
Corporation shall be deemed a separate offering, even if the dates and other
terms of the applicable offering periods of each such offering are identical and
the provisions of the Plan will separately apply to each offering.  To the
extent permitted by U.S. Treasury Regulation Section 1.423-2(a)(1), the terms of
each separate offering need not be identical, provided that the terms of the
Plan and an offering together satisfy U.S. Treasury Regulation
Section 1.423-2(a)(2) and (a)(3).

 

2

--------------------------------------------------------------------------------


 

V.                                    ELIGIBILITY

 

A.                                    Each individual who is an Eligible
Employee on the start date of an offering period under the Plan may enter that
offering period on such start date or on any subsequent Semi-Annual Entry Date
within that offering period, provided he or she remains an Eligible Employee.

 

B.                                    Each individual who first becomes an
Eligible Employee after the start date of an offering period may enter that
offering period on any subsequent Semi-Annual Entry Date within that offering
period on which he or she is an Eligible Employee.

 

C.                                    The date an individual enters an offering
period shall be designated his or her Entry Date for purposes of that offering
period.

 

D.                                    To participate in the Plan for a
particular offering period, the Eligible Employee must complete (either through
the Corporation’s online Plan enrollment process or in paper form) the
enrollment forms prescribed by the Plan Administrator (including a stock
purchase agreement and a payroll deduction authorization) and follow any
procedures for enrollment in the Plan as may be established by the Corporation
from time to time on or before his or her scheduled Entry Date.  Once an
Eligible Employee has enrolled in an offering period, his or her enrollment will
remain in effect through subsequent offering periods on the terms then in effect
unless the Eligible Employee withdraws from the Plan or ceases to be an Eligible
Employee.

 

VI.                               PAYROLL DEDUCTIONS

 

A.                                    Except as otherwise provided by the Plan
Administrator prior to the commencement of an offering period, the payroll
deduction authorized by the Participant for purposes of acquiring shares of
Common Stock during an offering period may be any multiple of one percent (1%)
of the Participant’s Base Salary during each Purchase Interval within that
offering period, up to a maximum equal to the lesser of (i) twenty-five percent
(25%) of the Participant’s Base Salary per pay-period during the applicable
Purchase Interval and (ii) one hundred percent (100%) of the Participant’s Base
Salary that remains after subtracting all other amounts that are to be deducted
or withheld from the Participant’s Base Salary during such pay-period in the
Purchase Interval, provided, however, that a lesser amount of the Participant’s
remaining Base Salary may be deducted if required to comply with applicable
local law.  The deduction rate so authorized shall continue in effect throughout
the offering period, except to the extent such rate is changed in accordance
with the following guidelines:

 

(i)                                     The Participant may, at any time during
the offering period, reduce his or her rate of payroll deduction to become
effective as soon as possible after completing an amended enrollment form
(either through the Corporation’s online Plan enrollment process or in paper
form).  The Participant may not, however, effect more than one (1) such
reduction per Purchase Interval.

 

(ii)                                  The Participant may, at any time prior to
the third business day preceding the commencement of any new Purchase Interval
within the offering period (or within such other period as the Plan
Administrator may determine), increase the rate of his or her payroll deduction
by completing an amended enrollment form (either through the Corporation’s
online Plan enrollment process or in paper form).  The new rate (which may not
exceed the twenty-five percent (25%) maximum) shall become effective on the
start date of the first Purchase Interval following the completion of such form
(either through the Corporation’s online Plan enrollment process or in paper
form).

 

3

--------------------------------------------------------------------------------


 

B.                                    Payroll deductions shall begin on the
first pay day following the Participant’s Entry Date into the offering period
and shall (unless sooner terminated by the Participant) continue through the pay
day ending with or immediately prior to the last day of that offering period. 
The amounts so collected shall be credited to the Participant’s book account
under the Plan, but no interest shall be paid on the balance from time to time
outstanding in such account, unless payment of interest is required under local
law in which case the purchase rights will be granted under the Non-423(b) Plan,
if necessary under applicable laws or regulations.  The amounts collected from
the Participant shall not be required to be held in any segregated account,
unless otherwise required under local law (in which case, such rights will be
granted under the Non-423(b) Plan if necessary), or trust fund and may be
commingled with the general assets of the Corporation and used for general
corporate purposes.

 

C.                                    Payroll deductions shall automatically
cease upon the termination of the Participant’s purchase right in accordance
with the provisions of the Plan.

 

D.                                    The Participant’s acquisition of Common
Stock under the Plan on any Purchase Date shall neither limit nor require the
Participant’s acquisition of Common Stock on any subsequent Purchase Date,
whether within the same or a different offering period.

 

E.                                     For rights to purchase Common Stock
granted under the Non-423(b) Plan, if payroll deductions are not permitted under
local law, as determined by the Corporation, Participants may be permitted to
contribute to the Plan by an alternative method, as determined by the
Corporation.  Alternate methods of contribution may be permitted for purchase
rights granted under the Code Section 423(b) Plan to the extent permissible
under Code Section 423.

 

VII.                          PURCHASE RIGHTS

 

A.                                    Grant of Purchase Right.  A Participant
shall be granted a separate purchase right for each offering period in which he
or she participates.  The purchase right shall be granted on the Participant’s
Entry Date into the offering period and shall provide the Participant with the
right to purchase shares of Common Stock, in a series of successive installments
over the remainder of such offering period, upon the terms set forth below.  The
Participant shall execute a stock purchase agreement embodying such terms and
such other provisions (not inconsistent with the Plan) as the Plan Administrator
may deem advisable.

 

Under no circumstances shall purchase rights be granted under the Plan to any
Eligible Employee if such individual would, immediately after the grant, own
(within the meaning of Code Section 424(d)) or hold outstanding options or other
rights to purchase, stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Corporation or any
Corporate Affiliate.

 

4

--------------------------------------------------------------------------------


 

B.                                    Exercise of the Purchase Right and
Delivery of Shares.  Each purchase right shall be automatically exercised in
installments on each successive Purchase Date within the offering period, and
shares of Common Stock shall accordingly be purchased on behalf of each
Participant (other than Participants whose payroll deductions have previously
been refunded pursuant to the Termination of Purchase Right provisions below) on
each such Purchase Date.  The purchase shall be effected by applying the
Participant’s payroll deductions for the Purchase Interval ending on such
Purchase Date to the purchase of whole shares of Common Stock at the purchase
price in effect for the Participant for that Purchase Date.  As soon as
reasonably practicable after each Purchase Date on which a purchase of shares of
Common Stock occurs, the Company will arrange the delivery to each Participant
of the shares purchased upon exercise of his or her purchase rights in a form
determined by the Plan Administrator (in its sole discretion) and pursuant to
rules established by the Plan Administrator.  The Company may permit or require
that shares of Common Stock be deposited directly with a broker designated by
the Company or to a designated agent of the Company, and the Company may utilize
electronic or automated methods of share transfer.  The Company may require that
shares of Common Stock be retained with such broker or agent for a designated
period of time, and/or may establish procedures to permit tracking of
dispositions of shares.

 

C.                                    Purchase Price.  The purchase price per
share at which Common Stock will be purchased on the Participant’s behalf on
each Purchase Date within the offering period shall be established by the Plan
Administrator; provided however, that such purchase price shall not be less than
eighty-five percent (85%) of the lower of (i) the Fair Market Value per share of
Common Stock on the Participant’s Entry Date into that offering period or
(ii) the Fair Market Value per share of Common Stock on that Purchase Date. 
Subject to adjustment as provided in Article III (B) or Article X below, the
purchase price per share at which Common Stock will be purchased on the
Participant’s behalf on each Purchase Date within the offering period shall be
equal to eighty-five percent (85%) of the lower of (i) the Fair Market Value per
share of Common Stock on the Participant’s Entry Date into that offering period
or (ii) the Fair Market Value per share of Common Stock on that Purchase Date.

 

D.                                    Number of Purchasable Shares.  The number
of shares of Common Stock purchasable by a Participant on each Purchase Date
during the offering period shall be the number of whole shares obtained by
dividing the amount collected from the Participant through payroll deductions
during the Purchase Interval ending with that Purchase Date by the purchase
price in effect for the Participant for that Purchase Date.  However, except as
otherwise provided by the Plan Administrator prior to the commencement of an
offering period, the maximum number of shares of Common Stock purchasable per
Participant on any one Purchase Date during such offering period shall not
exceed Four Hundred (400) shares, subject to periodic adjustments in the event
of certain changes in the Corporation’s capitalization.  In addition, the
maximum number of shares of Common Stock purchasable in the aggregate by all
Participants on any one Purchase Date under the Plan shall not exceed Three
Hundred Thousand (300,000) shares (or such other number designated by the Plan
Administrator), subject to periodic adjustments in the event of certain changes
in the Corporation’s capitalization.  Should the total number of shares of
Common Stock to be purchased by all Participants pursuant to outstanding
purchase rights on any particular date exceed the maximum share limitation set
forth in this paragraph, the Plan Administrator shall make a pro-rata allocation
of the available shares on a uniform and nondiscriminatory basis.

 

5

--------------------------------------------------------------------------------


 

E.                                     Excess Payroll Deductions.  Any payroll
deductions not applied to the purchase of shares of Common Stock on any Purchase
Date because they are not sufficient to purchase a whole share of Common Stock
may be held for the purchase of Common Stock on the next Purchase Date or
promptly refunded following the last day of the Purchase Interval.  However, any
payroll deductions not applied to the purchase of Common Stock by reason of the
limitation on the maximum number of shares purchasable on the Purchase Date or
for any reason other than as described in the foregoing sentence shall be
promptly refunded following the last day of the Purchase Interval.

 

F.                                      Termination of Purchase Right.  The
following provisions shall govern the termination of outstanding purchase
rights:

 

(i)                                     A Participant may, at any time prior to
the third business day preceding the next scheduled Purchase Date in the
offering period (or within such other period as the Plan Administrator may
determine), withdraw from participation in the Plan by completing the
appropriate form with the Plan Administrator (or its designate) and by following
any other procedures for withdrawing from the Plan as may be established by the
Corporation from time to time, and no further payroll deductions shall be
collected from the Participant with respect to the withdrawal.  Any payroll
deductions collected during the Purchase Interval in which such withdrawal
occurs shall, at the Participant’s election, be immediately refunded or held for
the purchase of shares on the next Purchase Date.  If no such election is made
at the time of such withdrawal, then the payroll deductions collected with
respect to the terminated right shall be refunded as soon as possible.

 

(ii)                                  The termination of such purchase right
shall be irrevocable, and the Participant may not subsequently rejoin the
offering period for which the terminated purchase right was granted.  In order
to resume participation in any subsequent offering period, such individual must
re-enroll in the Plan (by timely completing the prescribed enrollment forms) on
or before his or her scheduled Entry Date into that offering period.

 

6

--------------------------------------------------------------------------------


 

(iii)                               Should the Participant cease to remain an
Eligible Employee for any reason (including death, disability or change in
status) while his or her purchase right remains outstanding, then that purchase
right shall immediately terminate, and all of the Participant’s payroll
deductions for the Purchase Interval in which the purchase right so terminates
shall be immediately refunded.  However, should the Participant cease to remain
in active service by reason of an approved unpaid leave of absence, then the
Participant shall have the right, exercisable up until the date that is three
(3) business days prior to the Purchase Date of the Purchase Interval in which
such leave commences (or such other cut-off date as shall be established by the
Plan Administrator), to (a) withdraw all the payroll deductions collected to
date on his or her behalf for that Purchase Interval or (b) have such funds held
for the purchase of shares on his or her behalf on the next scheduled Purchase
Date, provided the Participant remains an Eligible Employee on such Purchase
Date.  In no event, however, shall any further payroll deductions be collected
on the Participant’s behalf during such leave, unless continuation of payroll
deductions or other authorized contributions is required under local law, in
which case the purchase rights will be granted under the Non-423(b) Plan, if
necessary under applicable laws or regulations.  Upon the Participant’s return
to active service (i) within ninety (90) days following the commencement of such
leave or, (ii) prior to the expiration of any longer period for which such
Participant’s right to reemployment with the Corporation or Corporate Affiliate
is guaranteed by either statute or contract, his or her payroll deductions under
the Plan shall automatically resume at the rate in effect at the time the leave
began.  However, should the Participant’s leave of absence exceed ninety (90)
days and his or her re-employment rights not be guaranteed by either statute or
contract, then the Participant’s status as an Eligible Employee will be deemed
to terminate on the ninety-first (91st) day of that leave, and such
Participant’s purchase right for the offering period in which that leave began
shall thereupon terminate.  An individual who returns to active employment
following such a leave shall be treated as a new Eligible Employee for purposes
of the Plan and must, in order to resume participation in the Plan, re-enroll in
the Plan (by timely completing the prescribed enrollment forms (either through
the Corporation’s online Plan enrollment process or in paper form)) on or before
his or her scheduled Entry Date into the offering period, unless a re-enrollment
requirement would be contrary to local law, in which case the purchase rights
will be granted under the Non-423(b) Plan, if necessary under applicable laws or
regulations.

 

G.                                    Change of Control.  Each outstanding
purchase right shall automatically be exercised, prior to the effective date of
any Change of Control on a date determined by the Plan Administrator, by
applying the payroll deductions of each Participant for the Purchase Interval in
which such Change of Control occurs to the purchase of whole shares of Common
Stock at the purchase price per share established by the Plan Administrator for
the applicable offering period, treating as the Purchase Date for this purpose
the date on which shares are purchased prior to the effective date of such
Change of Control  The applicable limitation on the number of shares of Common
Stock purchasable by all Participants in the aggregate shall not apply to any
such purchase.

 

The Corporation shall use its best efforts to provide at least ten (10)-days
prior written notice of the occurrence of any Change of Control, and
Participants shall, following the receipt of such notice, have the right to
terminate their outstanding purchase rights prior to the effective date of the
Change of Control.

 

H.                                   Proration of Purchase Rights.  Should the
total number of shares of Common Stock to be purchased pursuant to outstanding
purchase rights on any particular date exceed the number of shares then
available for issuance under the Plan, the Plan Administrator shall make a
pro-rata allocation of the available shares on a uniform and nondiscriminatory
basis, and the payroll deductions of each Participant, to the extent in excess
of the aggregate purchase price payable for the Common Stock pro-rated to such
individual, shall be refunded.

 

7

--------------------------------------------------------------------------------


 

I.                                        Assignability.  The purchase right
shall be exercisable only by the Participant and shall not be assignable or
transferable by the Participant.

 

J.                                        Stockholder Rights.  A Participant
shall have no stockholder rights with respect to the shares subject to his or
her outstanding purchase right until the shares are purchased on the
Participant’s behalf in accordance with the provisions of the Plan and the
Participant has become a holder of record of the purchased shares.

 

K.                                   Tax Withholding.  At the time a
Participant’s purchase right is exercised, in whole or in part, or at the time a
Participant disposes of some or all of the shares of Common Stock he or she
acquires under the Plan, the Participant shall make adequate provision for the
U.S. federal, state, local and foreign tax withholding obligations, if any, of
the Corporation and/or Corporate Affiliate which arise upon exercise of the
purchase right or upon such disposition of shares, respectively.  The
Corporation and/or the Corporate Affiliate may, but shall not be obligated to,
withhold from the Participant’s compensation or any other payments due the
Participant the amount necessary to meet such withholding obligations or
withhold from the proceeds of the sale of shares of Common Stock or any other
method of withholding the Corporation and/or the Corporate Affiliate deems
appropriate.  The Corporation and/or the Corporate Affiliate shall have the
right to take such other action as may be necessary in the opinion of the
Corporation or a Corporate Affiliate to satisfy withholding obligations for such
taxes.

 

L.                                     Transfer of Employment.  For purposes of
the Plan, the Participant’s employment relationship shall be treated as
continuing intact upon a transfer between locations of a Participating
Corporation or upon a transfer of employment from one Participating Corporation
to another Participating Corporation that are each participating in the Code
Section 423(b) Plan.  The Plan Administrator may establish other rules to govern
transfers of employment between Participating Corporations and between a
Participating Corporation in the Code Section 423(b) Plan and a Participating
Corporation in the Non-423(b)Plan (or vice versa), consistent with the
requirements of Section 423 of the Code, as amended, and the terms of the Plan.

 

VIII.                     ACCRUAL LIMITATIONS

 

A.                                    No Participant shall be entitled to accrue
rights to acquire Common Stock pursuant to any purchase right outstanding under
this Plan if and to the extent such accrual, when aggregated with (i) rights to
purchase Common Stock accrued under any other purchase right granted under this
Plan and (ii) similar rights accrued under other employee stock purchase plans
(within the meaning of Code Section 423) of the Corporation or any Corporate
Affiliate, would otherwise permit such Participant to purchase more than
Twenty-Five Thousand Dollars ($25,000) worth of stock of the Corporation or any
Corporate Affiliate (determined on the basis of the Fair Market Value per share
on the date or dates such rights are granted) for each calendar year such rights
are at any time outstanding.  The requirements set forth under this provision
will be interpreted and applied to comply with current requirements under Code
Section 423.

 

B.                                    If by reason of such accrual limitations,
any purchase right of a Participant does not accrue for a particular Purchase
Interval, then the payroll deductions shall automatically be discontinued and
shall resume at the beginning of the first offering period in the next calendar
year (if the Participant is then an Eligible Employee).

 

8

--------------------------------------------------------------------------------


 

C.                                    In the event there is any conflict between
the provisions of this Article and one or more provisions of the Plan or any
instrument issued thereunder, the provisions of this Article shall be
controlling.

 

IX.                              EFFECTIVE DATE, TERM OF THE PLAN AND COMPLIANCE
WITH LAWS

 

A.                                    The Plan was initially approved by the
stockholders of the Corporation on April 23, 2009 and became effective on
April 30, 2010.  The inability of the Corporation to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Corporation’s
legal counsel to be necessary for the lawful issuance and sale of any shares
under the Plan shall relieve the Corporation of any liability in respect of the
failure to issue or sell such shares as to which such requisite authority shall
not have been obtained.  As a condition to the exercise of a purchase right, the
Corporation may require the Participant to satisfy any qualifications that may
be necessary or appropriate, to evidence compliance with any applicable law or
regulation, and to make any representation or warranty with respect thereto as
may be requested by the Corporation.

 

B.                                    Unless sooner terminated by the Board, in
its sole discretion, the Plan shall terminate upon the earlier of (i) the date
on which all shares available for issuance under the Plan shall have been sold
pursuant to purchase rights exercised under the Plan or (ii) the date on which
all purchase rights are exercised in connection with a Change of Control.  No
further purchase rights shall be granted or exercised, and no further payroll
deductions shall be collected, under the Plan following such termination.

 

X.                                   AMENDMENT/TERMINATION OF THE PLAN

 

A.                                    The Board may alter, amend, suspend or
terminate the Plan at any time to become effective immediately following the
close of any Purchase Interval.  However, the Plan may be amended or terminated
immediately upon Board action, if and to the extent necessary the Board or the
Plan Administrator, as applicable, determines that such amendment or termination
of the Plan is in the best interests of the Corporation and its stockholders. 
Such actions by the Board may include, without limitation, (i) termination of
the Plan or any offering period or Purchase Interval, (ii) acceleration of the
Purchase Date of any Purchase Interval, (iii) reduction of the discount or
change in the method of determining the purchase price in any Purchase Interval
or offering period (e.g., by determining the purchase price solely on the basis
of the Fair Market Value on the Purchase Date), (iv) reduction in the maximum
number of shares that may be purchased by any Participant or in the aggregate by
all Participants on any Purchase Date or (v) any combination of the foregoing
actions.

 

B.                                    To the extent necessary to comply with
Section 423 of the Code (or any successor rule or provision or any other
applicable law, regulation or stock exchange rule), the Corporation shall obtain
shareholder approval for such amendment or termination in such a manner and to
such a degree as required.

 

9

--------------------------------------------------------------------------------


 

XI.                              RULES FOR FOREIGN JURISDICTIONS.

 

A.                                    The Board or Plan Administrator may adopt
rules or procedures relating to the operation and administration of the Plan to
accommodate the specific requirements of local laws and procedures.  Without
limiting the generality of the foregoing, the Board or Plan Administrator is
specifically authorized to adopt rules and procedures regarding handling of
payroll deductions, payment of interest, conversion of local currency, payroll
tax, withholding procedures and handling of stock certificates which vary with
local requirements.

 

B.                                    The Board or Plan Administrator may also
adopt rules, procedures or sub-plans applicable to particular Participating
Corporations or locations under the Plan.  The rules of such sub-plans may take
precedence over other provisions of this Plan, with the exception of Article III
(A), but unless otherwise superseded by the terms of such sub-plan, the
provisions of this Plan shall govern the operation of such sub-plan.

 

XII.                         GENERAL PROVISIONS

 

A.                                    Nothing in the Plan shall confer upon the
Participant any right to continue in the employ of the Corporation or any
Corporate Affiliate for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Corporate
Affiliate employing such person) or of the Participant, which rights are hereby
expressly reserved by each, to terminate such person’s employment at any time
for any reason, with or without cause.

 

B.                                    The Code Section 423(b) Plan is exempt
from the application of Section 409A.  The Non-423(b) Plan is intended to be
exempt from the application of Section 409A of the Code under the short-term
deferral exception and any ambiguities shall be construed and interpreted in
accordance with such intent.  Except as provided in Article XII (C) hereof, in
the case of a Participant who would otherwise be subject to Section 409A of the
Code, to the extent the Plan Administrator determines that a purchase right or
the exercise, payment, settlement or deferral thereof is subject to Section 409A
of the Code, the purchase right shall be granted, exercised, paid, settled or
deferred in a manner that will comply with Section 409A of the Code, including
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date the Plan became effective.  Anything in the
foregoing to the contrary notwithstanding, the Corporation shall have no
liability to a Participant or any other party if the purchase right that is
intended to be exempt from, or compliant with, Section 409A of the Code is not
so exempt or compliant or for any action taken by the Committee with respect
thereto.

 

C.                                    Although the Corporation may endeavor to
(1) qualify a purchase right for favorable tax treatment under the laws of the
United States or jurisdictions outside of the United States or (2) avoid adverse
tax treatment (e.g., under Section 409A of the Code), the Corporation makes no
representation to that effect and expressly disavows any covenant to maintain
favorable or avoid unfavorable tax treatment, anything to the contrary in this
Plan, including Article XII (B) hereof, notwithstanding.  The Corporation shall
be unconstrained in its corporate activities without regard to the potential
negative tax impact on Participants under the Plan.

 

10

--------------------------------------------------------------------------------


 

D.                                    All costs and expenses incurred in the
administration of the Plan shall be paid by the Corporation; however, each Plan
Participant shall bear all costs and expenses incurred by such individual in the
sale or other disposition of any shares purchased under the Plan.

 

E.                                     The provisions of the Plan shall be
governed by the laws of the State of Texas without regard to that State’s
conflict-of-laws rules.

 

11

--------------------------------------------------------------------------------


 

Schedule A

 

Participating Corporations under the

2009 Employee Stock Purchase Plan

As of the effective date of the Amendment and Restatement

 

I.                                        Code Section 423(b) Plan Participating
Corporations

 

Silicon Laboratories Inc.

 

II.                                   Non-423(b) Plan Participating Corporations

 

Silicon Laboratories UK Limited

 

Silicon Laboratories International Pte. Ltd.

 

Silicon Laboratories Norway A.S.

 

12

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Plan:

 

A.                                    Base Salary shall mean the regular base
salary or wages, overtime payments and shift premiums paid to a Participant by
one or more Participating Corporations during such individual’s period of
participation in one or more offering periods under the Plan and shall be
calculated before deduction of (i) any income or employment tax withholdings or
(ii) any contributions made by the Participant to any Code Section 401(k) salary
deferral plan or any Code Section 125 cafeteria benefit program now or hereafter
established by the Corporation or any Corporate Affiliate.  Base Salary shall
not include (i) any bonuses, commissions, profit-sharing distributions or other
incentive-type payments, (ii) any contributions made by the Corporation or any
Corporate Affiliate on the Participant’s behalf to any employee benefit or
welfare plan now or hereafter established (other than Code Section 401(k) or
Code Section 125 contributions deducted from such Base Salary) or
(iii) 13th/14th month payments or similar concepts under local law or any other
similar compensation.

 

B.                                    Board shall mean the Corporation’s Board
of Directors.

 

C.                                    Change of Control shall mean and includes
each of the following:

 

(i)                                     A transaction or series of transactions
(other than an offering of the Common Stock to the general public through a
registration statement filed with the Securities and Exchange Commission)
whereby any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act) (other than the Corporation,
any of its subsidiaries, an employee benefit plan maintained by the Corporation
or any of its subsidiaries or a “person” that, prior to such transaction,
directly or indirectly controls, is controlled by, or is under common control
with, the Corporation) directly or indirectly acquires beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of securities of the
Corporation possessing more than 50% of the total combined voting power of the
Corporation’s securities outstanding immediately after such acquisition; or

 

(ii)                                  During any period of two consecutive
years, individuals who, at the beginning of such period, constitute the Board
together with any new director(s) (other than a director designated by a person
who shall have entered into an agreement with the Corporation to effect a
transaction described in Section C (i) or Section C (iii) hereof) whose election
by the Board or nomination for election by the Corporation’s stockholders was
approved by a vote of at least a majority of the directors then still in office
who either were directors at the beginning of the two-year period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof; or

 

A-1

--------------------------------------------------------------------------------


 

(iii)                               The consummation by the Corporation (whether
directly involving the Corporation or indirectly involving the Corporation
through one or more intermediaries) of (x) a merger, consolidation,
reorganization, or business combination or (y) a sale or other disposition of
all or substantially all of the Corporation’s assets in any single transaction
or series of related transactions or (z) the acquisition of assets or stock of
another entity, in each case other than a transaction:

 

a.                                      Which results in the Corporation’s
voting securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Corporation or the person that, as a result of the
transaction, controls, directly or indirectly, the Corporation or owns, directly
or indirectly, all or substantially all of the Corporation’s assets or otherwise
succeeds to the business of the Corporation (the Corporation or such person, the
“Successor Entity”)) directly or indirectly, at least a majority of the combined
voting power of the Successor Entity’s outstanding voting securities immediately
after the transaction, and

 

b.                                      After which no person or group
beneficially owns voting securities representing 50% or more of the combined
voting power of the Successor Entity; provided, however, that no person or group
shall be treated for purposes of this Section C (iii) (b) as beneficially owning
50% or more of combined voting power of the Successor Entity solely as a result
of the voting power held in the Corporation prior to the consummation of the
transaction; or

 

(iv)                              The Corporation’s stockholders approve a
liquidation or dissolution of the Corporation.

 

Notwithstanding anything to the contrary in the foregoing, a transaction shall
not constitute a Change of Control if it is effected for the purpose of changing
the place of incorporation or form of organization of the ultimate parent entity
(including where the Corporation is succeeded by an issuer incorporated under
the laws of another state, country or foreign government for such purpose and
whether or not the Corporation remains in existence following such transaction)
where all or substantially all of the persons or group that beneficially own all
or substantially all of the combined voting power of the Corporation’s voting
securities immediately prior to the transaction beneficially own all or
substantially all of the combined voting power of the Corporation in
substantially the same proportions of their ownership after the transaction.

 

The Board shall have full and final authority, which shall be exercised in its
discretion, to determine conclusively whether a Change of Control of the
Corporation has occurred pursuant to the above definition, and the date of the
occurrence of such Change of Control and any incidental matters relating
thereto.

 

A-2

--------------------------------------------------------------------------------


 

D.                                    Code shall mean the U.S. Internal Revenue
Code of 1986, as amended.

 

E.                                     Code Section 423(b) Plan shall mean an
employee stock purchase plan which is designed to meet the requirements set
forth in Section 423(b) of the Code, as amended.  The provisions of the Code
Section 423(b) Plan shall be construed, administered and enforced in accordance
with Section 423(b).

 

F.                                      Common Stock shall mean the
Corporation’s common stock.

 

G.                                    Corporate Affiliate shall mean any parent
or subsidiary corporation of the Corporation (as determined in accordance with
Code Section 424), whether now existing or subsequently established.

 

H.                                   Corporation shall mean Silicon Laboratories
Inc., a Delaware corporation, and any corporate successor to all or
substantially all of the assets or voting stock of Silicon Laboratories Inc.
which shall by appropriate action adopt the Plan.

 

I.                                        Exchange Act means the U.S. Securities
Exchange Act of 1934, as amended.

 

J.                                        Eligible Employee shall mean any
person who is employed by a Participating Corporation on a basis under which he
or she is regularly expected to render more than twenty (20) hours of service
per week for more than five (5) months per calendar year.  For rights to
purchase Common Stock granted under the Non-423(b) Plan or under a separate
offering under the Code Section 423(b) Plan, Eligible Employee shall also mean
any other employee of a Participating Corporation to the extent that local law
requires participation in the Plan to be extended to such employee, as
determined by the Corporation.

 

K.                                   Entry Date shall mean the date an Eligible
Employee first commences participation in the offering period in effect under
the Plan.

 

L.                                     Fair Market Value per share of Common
Stock on any relevant date shall be determined as of the “Applicable Date” (as
defined below) in accordance with the following provisions:

 

(i)                                 If the Common Stock is at the time listed on
any Stock Exchange, then the Fair Market Value shall be the closing selling
price per share of Common Stock on the Applicable Date on the Stock Exchange
determined by the Plan Administrator to be the primary market for the Common
Stock, as such price is officially quoted in the composite tape of transactions
on such exchange.  If there is no closing selling price for the Common Stock on
the Applicable Date, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.

 

(ii)                                  In the absence of an established market
for the shares of Common Stock, the Fair Market Value established by the Plan
Administrator acting in good faith.

 

A-3

--------------------------------------------------------------------------------


 

For the purposes of this provision, the “Applicable Date” shall be (a) with
respect to any Entry Date, the last business day immediately preceding the Entry
Date and (b) with respect to any Purchase Date, such Purchase Date.

 

M.                                 1933 Act shall mean the U.S. Securities Act
of 1933, as amended.

 

N.                                    Non-423(b) Plan shall mean an employee
stock purchase plan which is not required to meet the requirements set forth in
Section 423(b) of the Code, as amended.

 

O.                                    Participant shall mean any Eligible
Employee of a Participating Corporation who is participating in the Plan.

 

P.                                      Participating Corporations shall mean
the Corporation and such Corporate Affiliates as may be authorized from time to
time by the Board to participate in the Plan.  The Board may determine that some
Participating Corporations shall be designated to participate in the
Non-423(b) Plan.  The Participating Corporations in the Code Section 423(b) Plan
and in the Non-423(b) Plan are listed in attached Schedule A.

 

Q.                                    Plan shall mean the Corporation’s 2009
Employee Stock Purchase Plan, as set forth in this document, as amended from
time to time, which includes a Code Section 423(b) Plan and a Non-423(b) Plan
component.

 

R.                                    Plan Administrator shall mean the
committee of two (2) or more Board members appointed by the Board to administer
the Plan or any officer or officers to whom authority to administer the Plan has
been delegated pursuant to Article II.

 

S.                                      Purchase Date shall mean the last
business day of each Purchase Interval.

 

T.                                     Purchase Interval shall mean each
successive six (6)-month period within the offering period at the end of which
there shall be purchased shares of Common Stock on behalf of each Participant.

 

U.                                    Semi-Annual Entry Date shall mean the last
business day in April and October each year (or such other days as may be
established by the Plan Administrator) on which an Eligible Employee may first
enter an offering period.

 

V.                                    Stock Exchange shall mean NASDAQ or the
New York Stock Exchange.

 

A-4

--------------------------------------------------------------------------------


 

PLAN HISTORY

 

January 29, 2009

 

Board adopts Plan with a reserve of 1,250,000 shares.

April 23, 2009

 

Stockholders approve Plan.

January 23, 2014

 

Board adopts Amended and Restated Plan, increasing the share reserve to
1,700,000 shares.

April 15, 2014

 

Stockholders approve Amended and Restated Plan.

 

--------------------------------------------------------------------------------